Citation Nr: 1550656	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a disability of the right thumb, hand and wrist.

5.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease, a hiatal hernia, and peptic ulcer.

6.  Entitlement to service connection for a skin disability, to include alopecia and dermatitis.

7.  Entitlement to an increased rating for service-connected thoracolumbar strain, currently evaluated as 10 percent disabling.

8.  Entitlement to a compensable rating for service-connected otitis media.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1994. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied claims for service connection for a cervical spine strain, "right ankle sprain, plantar fasciitis," right thumb hand, and wrist, bony irregularity," "gastroesophageal reflux disease, hiatal hernia, peptic ulcer," and "dermatitis, alopecia," denied a claim for an increased ratings for service-connected thoracolumbar strain, currently evaluated as 10 percent disabling, and a denied a claim for a compensable rating for service-connected otitis media.  

The Board has interpreted the claims broadly, and recharacterized the issues as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Medical evidence has been received that has not yet been reviewed by the AOJ (agency of original jurisdiction).  Some of this evidence was received prior to the case being certified to the Board, however, none of this evidence contains material findings as to the service connection claims, or evidence of increased disability with regard to the increased rating claims; it is therefore not "pertinent" as defined at 38 C.F.R. § 20.1304(c).  With regard to the evidence received more than 90 days after the case was certified to the Board, in September 2015, a statement was received from the Veteran in which he waived AOJ review of this evidence, and indicated that he understood that the Board would take no action concerning the additional evidence and that it would be referred to the AOJ upon completion of the Board's action on the pending appeal.  Id.  This evidence is therefore referred to the AOJ for appropriate action.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a cervical spine disability, a right ankle disability,
a right foot disability, a disability of the right thumb, hand and wrist, a gastrointestinal disability, to include gastroesophageal reflux disease, a hiatal hernia, and peptic ulcer, or a skin disability, to include alopecia and dermatitis, due to his service.  

2.  The Veteran's service-connected thoracolumbar strain is shown to have been productive of symptoms that include pain and a limitation of motion, but not forward flexion of the thoracolumbar spine of no more than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  The Veteran's service-connected otitis media is shown to have been productive of chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with aural polyps. 


CONCLUSIONS OF LAW

1.  A cervical spine disability, a right ankle disability, a right foot disability, a disability of the right thumb, hand and wrist, a gastrointestinal disability, to include gastroesophageal reflux disease, a hiatal hernia, and peptic ulcer, and a skin disability, to include alopecia and dermatitis, are not due to the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an evaluation in excess of 10 percent for service-connected thoracolumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2015).   

3.  The criteria for a compensable evaluation for service-connected otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.87, Diagnostic Code 6200 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection for a cervical spine disability, a right ankle disability, a right foot disability, to include plantar fasciitis, a disability of the right thumb, hand and wrist, a gastrointestinal disability, to include gastroesophageal reflux disease, a hiatal hernia, and peptic ulcer, and a skin disability, to include alopecia and dermatitis.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, and ulcer (peptic or duodenal), when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Overall, the Veteran's service treatment records include several dental health questionnaires, signed by the Veteran in December 1987, April 1989, March 1991, March 1992, May 1993 and June 1994, which show that he indicated that he did not have a history of painful joints, arthritis, or ulcers. 

It is important for the Veteran to understand that at these points it is the Veteran himself that provides evidence against his own current claims.  

Service examination reports, dated in July 1974, June 1977, July 1980, June 1981, March 1986, and August 1989, show that the Veteran's "head, neck, face and scalp," abdomen and viscera, upper and lower extremities, feet, "spine, other musculoskeletal," and skin, were clinically evaluated as normal.  There are associated "reports of medical history" for the 1981, 1986, and 1989 examination reports, which show that the Veteran indicated that he did not have a history of swollen or painful joints, skin disease, frequent indigestion, "stomach, liver or intestinal trouble," rupture or hernia, arthritis, or foot trouble.  A separation examination report is not of record.  

Cervical Spine 

The Veteran's service treatment records show that in June 1986, the Veteran complained of upper back pain when flexing his neck.  The assessment was mild muscle strain and myositis.  In September 1986, the Veteran was treated for pain following a MVA (motor vehicle accident) two days earlier.  He reported that his car was struck from behind, and that his seat had a headrest. He complained of numbness of the left neck and left trapezius.  

On examination, the neck had a FROM (full range of motion), with no apparent muscle spasm.  X-rays appeared to be within normal limits with fracture or dislocation.  The assessment was mild cervical muscle strain.  In December 1986, on examination, the neck had a decreased range of motion.  There was no radiculopathy.  The report is somewhat difficult to read, but appears to contain an assessment of muscle sprain of the middle paravertebral and left cervical spine.  His treatment included a cervical collar.  An X-ray report for the cervical spine, dated in April 1989, notes complaints of a grinding dull ache at C3 and C4, and contains an impression noting a normal cervical spine.  

As for the post-service medical evidence, a VA general medical examination report, dated in January 1995, does not contain any relevant complaints, findings, or diagnoses.  VA progress notes, dated beginning in 2006, contain "problem lists" noting neck pain.

A VA disability benefits questionnaire (DBQ), dated in May 2012, shows that the Veteran reported a history of neck pain in 1981 following a motor vehicle accident.  The diagnosis was cervical spine strain.  The examiner concluded that it was at least as likely as not that the Veteran's neck condition was related to his service.  An associated X-ray report for the cervical spine, dated in May 2012, contains an impression of normal cervical spine study, with no loss of height in the vertebral bodies.  

Right Ankle and Right Foot

The Veteran's service treatment records show that in February 1975, he was treated for Achilles tendon pain.  On examination, there was swelling and redness.  The impression was tendonitis.  Treatment included an ice pack.  In April 1977, the Veteran was treated for complaints of right ankle symptoms.  On examination, there was swelling.  The assessment was "sprain."  Treatment included an Ace wrap, and soaking in hot water.  

As for the post-service medical evidence, a VA general medical examination report, dated in January 1995, does not contain any relevant complaints, findings, or diagnoses.  VA progress notes show that in 2006, the Veteran was treated for complaints of a two-month history of right foot pain.  The pain was at the sole/plantar surface near the heel.  The report states that there was no history of injury or trauma.  The Veteran reported that he wore steel-toed shoes at his work.  The assessment was probable plantar fasciitis.  A November 2006 X-ray report contains an impression noting plantar calcaneus spur, with an otherwise unremarkable examination.  A January 2007 report notes heel pain consistent with plantar fasciitis that was improved.  

A VA disability benefits questionnaire (DBQ), dated in May 2012, shows that the Veteran reported a history of a right ankle condition beginning in 1977, with swelling and pain since that time from prolonged standing.  He also reported a history of arthritis that was diagnosed by VA in 1994.  The diagnosis was right ankle strain.  An associated X-ray report, dated in May 2012, contains an impression noting a normal right ankle, providing only more evidence against this claim. 

Right Thumb, Hand and Wrist

The Veteran's service treatment records show that between October and November of 1981, the Veteran was treated for right thumb trauma.  He Veteran was noted to have a possible fracture or dislocation of the right first digit, however, an X-ray was negative, and it was noted that there was only a soft tissue injury.  In April 1993, the Veteran was treated for a three-month history of right wrist pain which had set in gradually.  The report notes that no trauma was indicated.  There was no diagnosis.  

As for the post-service medical evidence, a VA general medical examination report, dated in January 1995, does not contain any relevant complaints, findings, or diagnoses.  VA progress notes show that in May 2007, the Veteran was treated for complaints of right hand swelling and discomfort noted upon awakening that day.  The reports state that there was no known precipitant.  He stated that he was employed as an ordinance mechanic, and that his job involved some lifting (30 to 40 pounds).  It was noted that he denied experiencing swelling prior to this event.  The assessment was possible CTS (carpal tunnel syndrome).  There was a notation of right hand swelling of uncertain etiology.  A June 2007 report notes a history of right wrist pain since early May, that he was required to wear a splint, and that there was no injury or other acute problem.  It was also noted that he had lower right arm pain.  The assessment was wrist pain with evidence of inflammation, and possible pseudogout.  A May 2007 X-ray noted soft tissue swelling and minimal degenerative change.  The Veteran's "problem lists" also note carpal tunnel syndrome, and trigger finger.  An October 2007 report notes wrist pain likely 2/2 (secondary to) traumatic injury.  In February 2009, the Veteran was noted to have  possible injury to the scapulolunate ligament by MRI in 2007.  X-rays, dated in April 2009, note a three-week history of right wrist pain and swelling, and contain impressions of "normal examination of the hand," and, for the wrist, that "no fracture or dislocation is identified."  A May 2009 report notes right wrist pain and swelling of unclear etiology, with use of a splint and ice packs.  The relevant diagnosis was right TFCC (triangular fibrocartilage complex ) tear.                                                                                                                  

A VA disability benefits questionnaire (DBQ) for the wrist, dated in May 2012, shows that the Veteran reported a history of a right wrist condition since 1976, with swelling upon overuse.  He said that he was unsure if he had a formal diagnosis.  The diagnosis was right wrist strain.  An associated X-ray report, dated in May 2012, contains an impression noting a normal right wrist.  

A VA disability benefits questionnaire (DBQ) for the hand and fingers, dated in May 2012, shows that the Veteran reported a history of a right thumb and hand condition beginning in 1976, with swelling upon overuse.  He said that he was unsure if he had a formal diagnosis.  The diagnosis was status post hand trauma with residual pain with range of motion.  An associated X-ray report, dated in May 2012, contains an impression noting "no abnormality in the right hand."  

Gastrointestinal Disability, to include GERD, Hiatal Hernia, Peptic Ulcer

The Veteran's service treatment records show that in January 1981, he was treated for gastroenteritis after experiencing vomiting and diarrhea following eating spaghetti.  In September 1983, he was treated for abdominal pain.  The assessment was "gas, rule out spleen."  In June 1986, he was treated for complaints of a four-day history of a stomach ache.  The assessment was rule out peptic ulcer and hiatal hernia.  In January 1990, he complained of symptoms that included acid indigestion.  He reported having used Mylanta and Rolaids for a previous history of indigestion.  There was no relevant diagnosis.  

As for the post-service medical evidence, a VA general medical examination report, dated in January 1995, does not contain any relevant complaints, findings, or diagnoses.  VA progress notes show that in October 2000, the Veteran was noted to have a history of peptic ulcer, with complaints of stomach pain and dyspepsia.  The report notes a probable upper GI bleed.  Beginning in 2006, the Veteran was noted to have a small hiatal hernia, and that his "problem lists" noted peptic ulcer disease.  

A VA disability benefits questionnaire (DBQ), dated in May 2012, shows that the Veteran reported a history of GERD beginning in 1982, at which time he had heartburn, nausea, and vomiting treated with analgesic.  He reported a five-year history of heartburn with use of Omeprazole.  The diagnosis was GERD.  An associated upper GI (gastrointestinal) study, dated in May 2012, contains an impression noting a slight amount of gastroesophageal reflux without evidence of hiatal hernia, and an otherwise unremarkable examination.  

Skin Disability, to include Alopecia and Dermatitis

The Veteran's service treatment records show that in October 1979, the Veteran received treatments for complaints of rash on his neck and bilateral forearms.  The impression was contact dermatitis.  In 1986, he was treated on several occasions for complaints of a bald spot in the occipital area, alopecia at the back of his neck, and loss of hair in the back of the head.  The diagnoses were alopecia areata.  In March 1988, the Veteran was treated for a papule at the right temporal region that was slowly increasing in size, and hair loss at the right parietal region.  The assessments were verruca vulgaris and alopecia areata.  In April 1988, it was noted that his condition had improved.  In 1991, the Veteran was treated for a rash at the right side of the neck, with rashes in the chest area, abdomen, back and arms.  He reported that he had been using Clotimazole, and it was noted that he was discontinued from it.  The assessment was probable pityriasis rosea.  In 1993 a shave biopsy from the right side of the face noted verruca.  

As for the post-service medical evidence, a VA general medical examination report, dated in January 1995, does not contain any relevant complaints, findings, or diagnoses.  VA progress notes show that beginning in 2006, the Veteran's "problem lists" noted alopecia areata, hair loss, seborrheic keratosis, and tinea.  

A VA disability benefits questionnaire (DBQ), dated in May 2012, shows that the Veteran reported a history of dermatitis and alopecia areata beginning in 1976, with bald spots beginning in 1981, and that his hair re-grew in the back of his head.  There was no diagnosis.  

Analysis

As an initial matter, the Veteran has reported that he has had ongoing cervical spine symptoms, and upper and lower extremity symptomatology, since his service.  See e.g., May 2012 VA DBQ.  However, his last inservice treatment for these disorders was no later than 1977 for the right ankle, 1989 for the cervical spine, and 1993 for the right wrist.  

Importantly, on multiple occasions since his last inservice treatments, he indicated that he did not have a history of painful joints, or arthritis.  See Veteran's dental health questionnaires, and "reports of medical history" dated in 1981, 1986, and 1989; Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  No relevant disorders were reported or shown upon examination during service.  See Veteran's service examination reports.  

Following separation from service, the Veteran did not report having a history of any relevant symptoms during his 1995 VA general medical examination.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  VA progress notes show that the Veteran reported a history of right foot and right wrist symptoms beginning in 2006.  The Board therefore finds that the Veteran's assertions of ongoing symptomatology of the neck and upper and lower extremities are not accurate.  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran).

With regard to the claim for a skin disability, the Board finds that the evidence is insufficient to show that the Veteran currently has a skin disability.  In fact, there is highly significant medical evidence against such a finding, as noted above.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The May 2012 VA DBQ shows that the Veteran reported that he had a history of alopecia and bald spots during service in late as 1981, but that his hair re-grew.  The examiner determined that the Veteran does not have a diagnosed skin disability.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it is accompanied by sufficient findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In reaching this decision, the Board has considered the notations in the "problem lists" of VA progress notes, of alopecia areata, seborrheic keratosis, and tinea.  However, as these notations are not supported by any findings, they are not afforded sufficient probative value to warrant the conclusion that the Veteran currently has a skin disability.  

With regard to all other claims, these must be denied.  The Veteran was treated for relevant symptoms for the claimed disabilities as discussed supra, however, all of his X-rays were normal, there is no other evidence of pathology, and the only unequivocal diagnoses were cervical and right ankle sprain.  These appear to have been acute conditions, as evidenced by the lengthy periods following the demonstrated treatment and separation from service and the post-service treatment records (it is important for the Veteran to understand that in many of the post-service treatment records it is the Veteran's own prior statements that provide evidence against his current claims).

Given the foregoing, chronic conditions are not shown during service.  See 38 C.F.R. § 3.303(b).  In addition, notwithstanding evidence of an upper GI bleed in 2000, none of the claimed conditions are shown in medical evidence dated prior to 2006.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  Other than the claim for a cervical spine disability, discussed infra, there is no competent opinion in support of any of the claims.  There is no evidence to show that a peptic ulcer, or arthritis of any claimed joint, was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  For all other claims, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, while there are some indications of these problems, as noted above, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

In reaching this decision, the Board has considered the opinion in the May 2012 DBQ that the Veteran's cervical spine strain is related to his service.  However, the Veteran's service treatment records show that he was not treated for cervical spine symptoms after 1989,  which is about five years prior to separation from service.  An April 1989 X-ray was normal.  The first post-service medical evidence of a cervical spine disability is dated in 2006, about 12 years after separation from service.  This opinion appears to have been based on the Veteran's assertions of ongoing symptomatology; however, the Board has determined that the Veteran, based on his other claims, is not an accurate historian (the Board has reviewed this case in great detail - the Veteran does not explain why he now states he has had these disabilities since service, notwithstanding the fact that he repeatedly did not cite these problems during VA treatment after service).  This opinion is therefore based upon an inaccurate history, and it warrants no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Other than noting current symptomatology, the opinion does not cite to any post-service medical findings in support of the conclusion.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker.  Accordingly, service connection for a cervical spine disability is not warranted.

With regard to the appellant's own contentions, lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay persons are generally competent to report readily observable symptoms.  See e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). However, the Veteran has been found not to be credible.  As for the claimed joint and gastrointestinal conditions, these are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issues on appeal are based on the contentions that a cervical spine disability, a right ankle disability, a right foot disability, a disability of the right thumb, hand and wrist, a gastrointestinal disability, to include gastroesophageal reflux disease, a hiatal hernia, and peptic ulcer, and a skin disability, to include alopecia and dermatitis, are related to the Veteran's service.  The Veteran's service treatment reports and post-service medical records have been discussed.  Chronic conditions are not shown during service, or for many years after separation from service.  Given the foregoing, the Board finds that the medical evidence outweighs Veteran's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Increased Ratings

The Veteran asserts that he is entitled to an increased rating for service-connected thoracolumbar strain, currently evaluated as 10 percent disabling, as well as a compensable rating for his service-connected otitis media.

With regard to the history of the disabilities in issue, the Veteran's service treatment reports show that he was treated for back sprain as early as 1967.  In January 1994, he was treated for musculoskeletal strain without radiation of pain following a lifting injury.  He was put on light duty for three days.  He was also treated for pain, ache and draining of the ears as early as 1980, with diagnoses of otitis media as early as 1982; other diagnoses included serious otitis and otitis externa.  Following separation from service, a January 1995 VA audio-ear and general medical examination reports note complaints of ongoing ear infections, recurrent left ear otitis, and a ten-year history of low back pain.  An associated X-ray report for the back contains an impression noting well-preserved intervertebral disc spaces, and minimal spurring at L4-5 as an indication of degenerative disc disease.  See 38 C.F.R. § 4.1 (2015).  

In May 1995, the RO granted service connection for lumbosacral strain, evaluated as 10 percent disabling, and otitis media, evaluated as noncompensable (0 percent disabling).  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105 (c).
  
In June 2007, the Veteran filed his claims for increased/compensable ratings.  In January 2008, the RO denied the claims.  The Veteran has appealed. 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).

A.  Thoracolumbar Strain

The Veteran's disability has been evaluated under Diagnostic Code (DC) 5237.

Under 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") provides that a 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height. 

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A Note to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS), and that he is not shown to have "incapacitating episodes" as defined at DC 5243.  See e.g., September 2007 QTC examination report, May 2012 VA DBQ.  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.

A QTC examination report, dated in September 2007, shows that the Veteran's back had flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  

A VA back DBQ, dated in May 2012, shows that on examination, the Veteran's back had flexion to 80 degrees, extension to 15 degrees, lateral flexion to 15 degrees, bilaterally, and rotation to 15 degrees, bilaterally.  

The Board finds that the criteria for a rating in excess of 10 percent are not shown to have been met.  The demonstrated ranges of motion for the spine for the time period in issue show that the Veteran's spine had flexion to no less than 70 degrees, that he had a combined range of motion of the thoracolumbar spine greater than 120 degrees.  There is no evidence to show ankylosis of the lumbar spine, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Given the foregoing, the criteria for a rating in excess of 10 percent under the General Rating Formula are not shown to have been met, and the claim must be denied.

With respect to possibility of entitlement to an increased initial evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).

VA progress notes show a number of complaints of back pain.  A February 2009 report notes that there was 5/5 strength at the ankles, knees, and hips, bilaterally.  Sensation was intact to light touch throughout the bilateral lower extremities.  Gait was within normal limits, without an assistive device.  Range of motion was noted to be decreased to 75 percent of normal (specific degrees of motion were not provided) (this is insufficient to show that the criteria for a 20 percent rating have been met under the General Rating Formula when applied to Plate V).  The Veteran reported that he cleaned the front yard of his house, performed car maintenance and activities as a handyman and painter, and that he did household work.  A January 2009 X-ray report notes multilevel degenerative lumbar spine disease without evidence of acute fracture or dislocation. 

The September 2007 QTC examination report shows that the Veteran reported a history of low back pain since 1974.  He complained of constant back pain with stiffness and weakness with pain that radiated to his lower extremities.  He denied paresthesias, or loss of bladder control.  He asserted that he required complete bed rest at times, but that he is generally able to function with medications (Tylenol).  He reported difficulty with physical activities, bending, stooping, and heavy lifting.  He denied having any periods of incapacitation.  On examination, there was pain at the extremes of flexion and extension.  Posture was normal, and gait was normal, and not unsteady or unpredictable.  An assistive aid for ambulation was not required.  There was pain in all directions, and evidence of accentuated lumbar lordosis.  There was no evidence of weakness, and no evidence of radiation of pain.  The range of motion was limited by pain, but not  by fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no additional limitation of motion after repetitive motion.  Strength was 5/5 in the lower extremities.  Sensation was intact in the lower extremities, and deep tendon reflexes were 2+ at the knees and ankles.  There was no evidence of atrophy or sensory deficits.  An associated X-ray report contains an impression noting spondylosis L3-L5, and facet joint arthritis at L5-S1.  The diagnosis was degenerative disc disease, lumbar spine.  The Veteran was advised to avoid frequent bending, stooping, and crouching.  

The May 2013 VA DBQ shows that the Veteran complained of back pain from prolonged standing and heavy lifting, with flare-ups manifested by limited bending and lifting.  There was pain on the extremes of motion in all planes.  There was no additional limitation in the range of motion after repetitive use testing.  After repetitive use testing, there was less movement than normal, and pain on movement.  There was no guarding or muscle spasm.  Strength in the ankles, knees, and hips was normal.  There was no muscle atrophy.  Reflexes were 2+ at the ankles and knees, bilaterally.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran reported using a cane for his back, knees, and ankles.  His ability to work was limited from frequent bending, stooping, and heavy lifting.  An associated X-ray report notes discogenic narrowing at L5-S1, with no loss of height of vertebral bodies.  The diagnosis was lumbar spine discogenic narrowing.  

In summary, the Veteran is not shown to have the required limitation of motion for a rating in excess of 10 percent under the General Rating Formula, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support a rating in excess of 10 percent on the basis of functional loss due to pain.  Therefore, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has back symptoms such that, when the ranges of motion in the back are considered together with the evidence of functional loss, the evidence supports a conclusion that the loss of motion in the back more nearly approximates the criteria for a rating in excess of 10 percent under the General Rating Formula, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

Finally, with regard to associated neurological abnormalities, there is no medical evidence dated during the time period in issue to show that he was treated for neurological symptoms associated with his lumbar spine disability, or that he was diagnosed with an associated neurological disorder.  The September 2007 QTC examination report and the May 2012 VA DBQ do not contain evidence of radiculopathy, or sensory deficits.  The Board therefore finds that neurological symptomatology warranting a compensable rating is not shown by the clinical evidence of record.  See General Rating Formula, Note 1. 

The Board therefore finds that overall, the evidence does not show that the Veteran's back disorder is manifested by symptomatology that more nearly approximates the criteria for a rating in excess of 10 percent, and that the preponderance of the evidence is against a rating in excess of 10 percent.

B.  Otitis Media

The Veteran's otitis media is rated under 38 C.F.R. § 4.87, DC 6200.  Under DC 6200, a 10 percent rating is warranted for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), during suppuration, or with aural polyps. Hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are evaluated separately.  Id.

The Board notes that service connection is currently in effect for disabilities that include bilateral hearing loss, and tinnitus, and that these disabilities have been assigned separate evaluations that are not currently on appeal.  

VA progress notes show a number of treatments for ear symptoms, primarily hearing loss, and that there were no findings noting suppuration.  A March 2009 report notes a swollen ear without cerumen, dry yellow matter, and referral for possible use of antibiotics.  A May 2009 report notes that his ears were clear.  

A VA ear conditions DBQ, dated in May 2012, shows that the Veteran complained of ear ringing and itching, and wax build-up, with poor balance at times.  He reported using ear drops (carbamine peroxide).  He stated that he was currently driving a forklift and doing ordinance maintenance.  The examiner indicated that the Veteran's ear conditions did not impact his ability to work.  The diagnosis was chronic nonsuppurative otitis media.  

The Board finds that the criteria for a 10 percent rating under 38 C.F.R. § 4.87, Diagnostic Code 6200 have not been met.  None of the medical records show chronic suppurative otitis media, mastoiditis, or cholesteatoma with suppuration or aural polyps.  As the record only shows one finding indicating possible suppuration, in March 2009, this is insufficient to show chronic suppurative otitis media.  Inasmuch as there is a specific diagnostic code for the disability in issue, evaluation under any other diagnostic code is not warranted.  Copeland v. McDonald,  27 Vet. App. 333, 337 (2015).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

C.  Conclusion

In reaching these decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115  . 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disabilities have caused him to miss a significant amount of work, or that they have resulted in any post-service hospitalization.  Although there are some limitations on the ability to work due to impairment from back symptoms, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Veteran has repeatedly reported that he is employed as a civilian ordinance mechanic at a military facility.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claims, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased rating is warranted.

Finally, although the Veteran has submitted evidence of medical disability, and made claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reports full-time employment as a civilian ordinance mechanic.  The QTC and VA examination reports do not indicate that he is unemployable due to his back or ear disability, nor do any of the private medical reports.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, and increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via a letter dated in August 2007.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  With regard to all claims, the Veteran has been afforded examinations.  To the extent that etiological opinions have not been obtained, the Veteran's service treatment reports do not show treatment for any of the claimed conditions for periods ranging from one to 17 years prior to separation from service.  All of the claimed conditions are first shown over ten years after separation from service (except for a skin disability, which is not currently shown), and there is no competent opinion in support of any of the claims (other than the claim for a cervical spine disability).  Therefore, etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 34.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  With regard to the opinion for the cervical spine, for the reasons discussed, supra, the Board has determined that it warrants no probative value.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a cervical spine disability, a right ankle disability,
a right foot disability, a disability of the right thumb, hand and wrist, a gastrointestinal disability, to include gastroesophageal reflux disease, a hiatal hernia, and peptic ulcer, and a skin disability, to include alopecia and dermatitis, is denied.

A rating in excess of 10 percent for service-connected thoracolumbar strain is denied.  

A compensable rating for service-connected otitis media is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


